                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                    LONDON

UNITED STATES OF AMERICA,

      Plaintiff,                                                  6:18-CR-66-REW

v.
                                                                          ORDER
JAMES SOUTHARD

      Defendant.


       This matter is before the Court on the Recommended Disposition (DE 41) of

United States Magistrate Judge Hanly A. Ingram, addressing Defendant James Southard’s

guilty plea as to Count 1 of the Indictment (DE 1). See also DE 40 (Minute Entry).

Defendant last appeared before Judge Ingram on May 6, 2019. See id.

       After consenting to plead before a United States Magistrate Judge and engaging in

the full colloquy required by Rule 11, Southard proceeded to plead guilty. DE 41 at ¶¶ 1–

2. Judge Ingram found Defendant competent to plead and that Defendant did so in a

knowing and voluntary fashion; he further found that an adequate factual basis supported

the plea as to each essential element of the charged offense. Id. at ¶¶ 2-3. Accordingly,

Judge Ingram recommended that the Court accept Defendant’s plea and adjudge him

guilty of the offense charged in Count 1 of the Indictment. Id. at ¶ 4.

       Defendant had three days within which to object to Judge Ingram’s

recommendation, and he has not done so. Nor has the United States objected. While this

Court reviews de novo those portions of a Recommended Disposition to which a party

objects, see 28 U.S.C. § 636(b)(1), it is not required to “review . . . a magistrate[]
[judge’s] factual or legal conclusions, under a de novo or any other standard, when

neither party objects to those findings.” Thomas v. Arn, 106 S. Ct. 466, 472 (1985).

Where the parties do not object to the Magistrate Judge’s recommended disposition, they

waive any right to review. See Fed. R. Civ. P 59; United States v. White, 874 F.3d 490,

495 (6th Cir. 2017) ("When a party . . . fails to lodge a specific objection to a particular

aspect of a magistrate judge's report and recommendation, we consider that issue

forfeited on appeal."); see also United States v. Branch, 537 F.3d 582, 587 (6th Cir.

2008) (noting that "[t]he law in this Circuit is clear" that a party who fails to object to a

magistrate judge's recommendation forfeits his right to appeal its adoption).

       The Court thus ADOPTS the Recommended Disposition (DE 41), accepts the

plea, and ADJUDGES James Southard guilty of Count 1 of the Indictment. The Court

further CANCELS the jury trial as to this Defendant. The Court will enter an Order

scheduling sentencing for September 11, 2019.

       This the 13th day of May, 2019.




                                             2
